STEPHEN J. WINDHORST, Judge.
| ¡)Defendani/third-party plaintiff, Huntington Ingalls Incorporated, f/k/a Northrop Grumman Ship Systems, Inc., f/k/a Avondale Industries, Inc. (“Avondale”) appeals the district court’s judgment granting summary judgment in favor of third-party defendant, Executone Systems of La, Inc. (“Executone”). For the reasons discussed below, this appeal is dismissed.
Plaintiff, Leonard Abadie, Jr., now deceased, filed the underlying suit against multiple defendants, including Avondale, claiming that his exposure to asbestos from various sources resulted in his development of mesothelioma. In response to the suit, Avondale filed a third-party demand against various defendants, including Executone. Avondale’s third-party demand against Executone was based on claims of “take-home” or household asbestos exposure by Mr. Abadie, Jr., from asbestos fibers brought home on Mr. Abadie, Sr.’s clothing during Mr. Abadie, Sr.’s employment with Executone from 1961 to 1970.
| sExecutone filed a motion for summary judgment seeking a dismissal with prejudice of Avondale’s third-party demand. On May 6, 2013, the district court rendered judgment in favor of Executone. This appeal followed.
On February 5, 2014, the same day the case was submitted to this Court, the parties filed a Joint Motion to Dismiss contending that they resolved their differences. Pursuant to La. C.C.P. art. 2162, an appeal can be dismissed by consent of all parties. Therefore, we grant the Joint Motion to Dismiss and dismiss this appeal.
APPEAL DISMISSED.